Citation Nr: 1529526	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  06-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bowel incontinence.

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS) (after a 30 percent deduction for impairment existing prior to service under the provisions of 38 C F R § 4 22).

3.  Entitlement to a total disability rating based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 12, 1966 to November 4, 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2005, June 2006 and August 2006 rating decisions by the Department of
Veterans Affairs VA) Regional Office (RO) in St Petersburg, Florida.

In September 2009, the Board issued a decision finding that the criteria for a rating in excess of 30 percent for IBS had not been met.  The decision also denied the Veteran s TIDU claim and found that the criteria for a rating in excess of 30 percent for bowel incontinence had not been met.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2010 Order, the Court vacated the September 2009 Board decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (Joint Motion) of the Veteran and Secretary of Veterans' Affairs (the Parties).  In pertinent part, the Parties determined that the above indicated issues remained on appeal and indicated that the Board should remand these matters for further evidentiary development.

In January 2011, the Board remanded the case for further development by the agency of original jurisdiction (AOJ).  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2014).

In September 2008 and January 2011 remands, the Board directed that the Veteran be afforded a VA examination to assess the severity of his service-connected IBS and bowel incontinence, and their impact on his ability to obtain substantially gainful employment.  The Board specifically directed the VA examiners to determine whether the Veteran's bowel incontinence was manifested by excessive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  An October 2008 VA examiner indicated that at that time, the Veteran had severe fecal leakage requiring the use of 3 pads and that he had frequent involuntary bowel movements, but he did not address whether the Veteran had loss of sphincter control.  An addendum to the October 2008 examination report was submitted in March 2011.  The examiner clarified that the results of the October 2008 examination report showed that there was no excessive leakage; there were no fairly frequent involuntary bowel movements; and that there was no complete loss of sphincter control.  However, as noted in a subsequently issued January 2012 VA examination request, the March 2011 examiner did not address the current level of severity of the Veteran's IBS and bowel incontinence.  The Veteran was afforded another VA examination in January 2012.  However, the examiner only addressed what impact the Veteran's service-connected gastrointestinal disabilities (bowel incontinence and IBS) had on his ability to obtain substantially gainful employment.  Once again, the examiner did not address the current level of severity of the Veteran's IBS and bowel incontinence.  

Therefore, the Board finds that the Veteran has not had an adequate examination to assess the current level of severity of his service-connected IBS and bowel incontinence since October 2008, more than six years ago, and a remand is warranted to obtain a contemporaneous gastrointestinal examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

In his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in May 2006, the Veteran reported that he has been unable to work since 1986 due to his service-connected bowel incontinence associated with IBS.  Social Security Administration records show that the Veteran has been determined to be disabled since March 1995 due to his overall bowel problems.  

Because the outcome of the claims for increased ratings for bowel incontinence and IBS may have a bearing on the issue of entitlement to TDIU, a Board adjudication as to TDIU would be premature.  Furthermore, the examinations of record do not include adequate medical comment as to the Veteran's functional limitations due solely to his IBS and bowel incontinence.  This must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment of the Veteran since February 20, 2915 and associate such records with the claims file.  

2.  Then, ensure that the Veteran is scheduled for a VA examination to evaluate the current severity of his service-connected bowel incontinence and IBS and the functional impairment caused by these service-connected disabilities.  The examiner must review the claims file in conjunction with the examination.  All indicated tests and studies and other diagnostic procedures deemed necessary, should be conducted.  The examiner must accomplish the following:  

(a) Describe / explain all symptoms reasonably attributable to the service-connected bowel incontinence and IBS and the severity of the symptoms, and, specifically, the examiner must determine whether the Veteran s bowel incontinence is manifested by excessive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  

b)  Provide medical comment as to the functional impairment solely due to the Veteran's service-connected bowel incontinence and IBS.  

3.  After ensuring that the above development is completed and adequate, readjudicate the Veteran's claims for increased ratings and TDIU.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(CONTINUED ON NEXT PAGE)




_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

